DETAILED ACTION
Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-3 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sangl et al. (US Patent Publication 2011/0220033) in view of Ho (US Patent Publication 2010/0282179).  
	a. Regarding claim 1, Sangl teaches a portable animal enclosure apparatus, comprising a kennel body 24 including a wall forming a portion of the enclosure shaped to house the animal [housing 24 preferably has a substantially rigid construction and includes top and bottom sections 30,32, sidewalls 34, and fore and aft end walls 36 integrally formed with one another [0022]], kennel body 24 including a rotational molded polymer material [sections 30,32, sidewalls 34, and end walls 36 are formed as a unitary molded construction. More preferably, this molded construction is formed by a rotational molding process [0038]]; a door opening 82 defined at a first end of the kennel body [access opening 82 being positioned at a respective end of the housing 24 [0035]]; a rear wall 36 at a second end of the kennel body opposite door opening 82; a door frame 80 disposed on the kennel body at the door opening [rim 80 preferably defines an access opening 82 [0035]], and a door 26 disposed on the door frame wherein the door is pivotally attached to the door frame and is moveable between a closed position and an open position [door 26 is pivotally mounted within a corresponding opening 82 by inserting hinge elements 90 into corresponding mounts 96 attached to the rim 80 [0039]].	
Sangl does not specifically teach a frame recess molded in the kennel body at the door opening and the door frame seated in the frame recess on the kennel body at the door opening. Ho teaches frame recess 11 molded in the kennel body at the door opening 41 and door frame 4 seated in the frame recess on the kennel body [panel 4 inserted into the positionally corresponding slots 11 and holes 12 of the base 1 [0029]] at the door opening [door panels 48 assembled to the front panel 4 are shaped according to the two spaced-apart hollow spaces 41 of the front panel 4 [0023]] for the purpose of providing an animal enclosure with a frame recess at the door opening for conveniently attaching the door frame by insertion into the frame recess at the door opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl to include a frame recess molded in the kennel body at the door opening and the door frame seated in the frame recess on the kennel body at the door opening as taught by Ho because doing so would have provided an animal enclosure with a frame recess at the door opening for conveniently attaching the door frame by insertion into the frame recess at the door opening.  
	b. Regarding claim 2, Sangl in view of Ho teaches (references to Sangl) the apparatus of claim 1, having door 26 and door frame 80 [door 26 is pivotally mounted within a corresponding opening 82 by inserting hinge elements 90 into corresponding mounts 96 attached to the rim 80 [0039]]. Sangl further teaches latch 92 on door 26 including latch member 94 protruding laterally from the latch toward door frame 80 [a latch assembly 92 with retractable pins 94 biased by a mechanism (not shown) into an extended position [0039]].
c. Regarding claim 3, Sangl in view of Ho teaches (references to Sangl) the apparatus of claim 2 having door frame 80 [rim 80 attached to the flat wall portion 78 [0035]]. Sangl in view of Ho does not specifically teach a plurality of door frame fasteners disposed on the door frame engaging the door frame and the kennel body to secure the door frame to the kennel body. Ho teaches a plurality of door frame fasteners 6 disposed on door frame 4 engaging the door frame and the kennel body to secure the door frame to the kennel body [panels 3, 4 are inserted into the positionally corresponding slots 11 and holes 12 of the base 1. Next, the screw rod sections 23, 33, 45 of the lateral, rear, and front panels 2, 3, 4 are secured in position to the base 1 by a corresponding number of the wing nuts 61. Afterward, the top panel 5 is placed on the upper ends of the lateral, rear, and front panels 2, 3, 4 and secured in position by the threaded fasteners 6, which pass respectively through the corresponding bores 24, 34, 46, 54 of the panels 2, 3, 4, 5 and are fastened with the a corresponding number of the wing nuts 61 from below [0029]] for the purpose of providing an animal enclosure with a frame recess at the door opening for conveniently attaching the door frame by insertion into the frame recess at the door opening and securing the frame in position by fasteners which pass through corresponding bores on the door frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl in view of Ho to include a plurality of door frame fasteners disposed on the door frame engaging the door frame and the kennel body to secure the door frame to the kennel body as taught by Ho because doing so would have provided an animal enclosure with a frame recess at the door opening for conveniently attaching the door frame by insertion into the frame recess at the door opening and securing the frame in position by fasteners which pass through corresponding bores on the door frame.
d. Regarding claim 7, Sangl teaches a portable animal enclosure apparatus, comprising a kennel body 24 including a wall forming a portion of the enclosure shaped to house the animal [housing 24 preferably has a substantially rigid construction and includes top and bottom sections 30,32, sidewalls 34, and fore and aft end walls 36 integrally formed with one another [0022]], kennel body 24 including a rotational molded polymer material [sections 30,32, sidewalls 34, and end walls 36 are formed as a unitary molded construction. More preferably, this molded construction is formed by a rotational molding process [0038]]; a door opening 82 defined at a first end of the kennel body [access opening 82 being positioned at a respective end of the housing 24 [0035]]; a rear wall 36 at a second end of the kennel body opposite the door opening 82; a corresponding door frame 80 attached to the kennel [rim 80 attached to the flat wall portion 78 [0035]], a door 26 disposed on the door frame, wherein the door is pivotally attached to the door frame, wherein the door is simultaneously pivotable relative to both the door frame and the kennel body between a closed position and an open position [door 26 is pivotally mounted within a corresponding opening 82 by inserting hinge elements 90 into corresponding mounts 96 attached to the rim 80 [0039]]; and a latch 92 on door 26 including latch member 94 protruding laterally from the latch toward door frame 80 [a latch assembly 92 with retractable pins 94 biased by a mechanism (not shown) into an extended position [0039]].
Sangl does not specifically teach a frame recess molded in the kennel body at the door opening the door frame seated in the frame recess on the kennel body at the door opening; a plurality of door frame fasteners disposed on the door frame, each door frame fastener engaging the door frame and the kennel body to secure the door frame to the kennel body. Ho teaches frame recess 11 molded in the kennel body at door opening 41, door frame 4 seated in the frame recess on the kennel body [panel 4 inserted into the positionally corresponding slots 11 and holes 12 of the base 1 [0029]] at the door opening [door panels 48 assembled to the front panel 4 are shaped according to the two spaced-apart hollow spaces 41 of the front panel 4 [0023]]; a plurality of door frame fasteners 6 disposed on door frame 4, each door frame fastener engaging the door frame and the kennel body to secure the door frame to the kennel body [panels 3, 4 are inserted into the positionally corresponding slots 11 and holes 12 of the base 1. Next, the screw rod sections 23, 33, 45 of the lateral, rear, and front panels 2, 3, 4 are secured in position to the base 1 by a corresponding number of the wing nuts 61. Afterward, the top panel 5 is placed on the upper ends of the lateral, rear, and front panels 2, 3, 4 and secured in position by the threaded fasteners 6, which pass respectively through the corresponding bores 24, 34, 46, 54 of the panels 2, 3, 4, 5 and are fastened with the a corresponding number of the wing nuts 61 from below [0029]] for the purpose of providing an animal enclosure with a frame recess at the door opening for conveniently attaching the door frame by insertion into the frame recess at the door opening and securing the frame in position by fasteners which pass through corresponding bores on the door frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl in view of Ho to include a frame recess molded in the kennel body at the door opening the door frame seated in the frame recess on the kennel body at the door opening; a plurality of door frame fasteners disposed on the door frame, each door frame fastener engaging the door frame and the kennel body to secure the door frame to the kennel body as taught by Ho because doing so would have provided an animal enclosure with a frame recess at the door opening for conveniently attaching the door frame by insertion into the frame recess at the door opening and securing the frame in position by fasteners which pass through corresponding bores on the door frame.

3. 	Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sangl et al. (US Patent Publication 2011/0220033) in view of Ho (US Patent Publication 2010/0282179) as applied to claims 3 and 7 above, and further in view of Williams (US 2,678,628).  
a. Regarding claim 4, Sangl in view of Ho teaches (references to Sangl) the apparatus of claim 3 having door 26. Sangl in view of Ho does not specifically teach a plurality of upright door bars. Williams teaches a plurality of upright door bars 31 [opening 25 is protected by a plurality of rigid metal bars 31 arranged in parallel spaced relation across the opening or aperture 25, col. 3 lines 50-52] for the purpose of providing an animal enclosure with a plurality of upright rigid bars arranged in parallel spaced relation across the opening to protect an opening in the door for adequate ventilation and privacy of the confined animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl in view of Ho to include a plurality of upright door bars as taught by Williams because doing so would have provided an animal enclosure with a plurality of upright rigid bars arranged in parallel spaced relation across the opening to protect an opening in the door for adequate ventilation and privacy of the confined animal.  
b. Regarding claim 5, Sangl in view of Ho and Williams teaches (references to Williams) the apparatus of claim 4 having the plurality of door bars 31. Sangl in view of Ho and Williams does not specifically teach a porous grille positioned between at least two of the plurality of door bars. Williams teaches porous grille 33 positioned between at least two of the plurality of door bars 31 [A removable screen 33 is slidably mounted in the door to the rear of the bars, col. 3 lines 63-64] for the purpose of providing a porous grille to keep out insects and the like positioned across the opening in the door for adequate ventilation and privacy of the confined animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl in view of Ho and Williams to include a porous grille positioned between at least two of the plurality of door bars as taught by Williams because doing so would have provided a porous grille to keep out insects and the like positioned across the opening in the door for adequate ventilation and privacy of the confined animal.  
c. Regarding claim 8, Sangl in view of Ho teaches (references to Sangl) the apparatus of claim 7 having door 26. Sangl in view of Ho does not specifically teach a plurality of upright door bars separated by gaps integrally formed in the door. Williams teaches a plurality of upright door bars 31 separated by gaps integrally formed in the door [opening 25 is protected by a plurality of rigid metal bars 31 arranged in parallel spaced relation across the opening or aperture 25, col. 3 lines 50-52] for the purpose of providing an animal enclosure with a plurality of upright rigid bars arranged in parallel spaced relation across the opening to protect an opening in the door for adequate ventilation and privacy of the confined animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl in view of Ho to include a plurality of upright door bars separated by gaps integrally formed in the door as taught by Williams because doing so would have provided an animal enclosure with a plurality of upright rigid bars arranged in parallel spaced relation across the opening to protect an opening in the door for adequate ventilation and privacy of the confined animal.
d. Regarding claim 9, Sangl in view of Ho and Williams teaches (references to Williams) the apparatus of claim 8 having the plurality of door bars 31. Sangl in view of Ho and Williams does not specifically teach a porous grille positioned in at least one of the gaps between the door bars. Williams teaches porous grille 33 positioned in at least one of the gaps between the door bars 31 [A removable screen 33 is slidably mounted in the door to the rear of the bars, col. 3 lines 63-64] for the purpose of providing a porous grille to keep out insects and the like positioned across the opening in the door for adequate ventilation and privacy of the confined animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl in view of Ho and Williams to include a porous grille positioned in at least one of the gaps between the door bars as taught by Williams because doing so would have provided a porous grille to keep out insects and the like positioned across the opening in the door for adequate ventilation and privacy of the confined animal.

4. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sangl et al. (US Patent Publication 2011/0220033) in view of Ho (US Patent Publication 2010/0282179) and Williams (US 2,678,628) as applied to claim 5 above, and further in view of Wilms (US Patent Publication 2014/0060445).  
a. Regarding claim 6, Sangl in view of Ho and Williams teaches (references to Sangl) the apparatus of claim 5 having door 26 and door frame 80 [door 26 is pivotally mounted within a corresponding opening 82 by inserting hinge elements 90 into corresponding mounts 96 attached to the rim 80 [0039]]. Sangl in view of Ho and Williams does not specifically teach a strike plate disposed on the door frame adjacent the latch, wherein the latch member engages the strike plate when the door is in the closed position. Wilms teaches strike plate 49 disposed on the door frame adjacent latch 46 wherein the latch member 45 engages the strike plate when door 39 is in the closed position [bolt 45 that engages and is retrained by a strike 49 when the door 39 is closed. The strike 49 is mounted on the front wall 14. Referring to FIG. 2, the locking mechanism 42 includes a housing unit 46 [0034]] for the purpose of providing for permitting and preventing opening, or selectively locking, the door in a closed position to retain an animal within the enclosure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl in view of Ho and Williams to include a strike plate disposed on the door frame adjacent the latch, wherein the latch member engages the strike plate when the door is in the closed position as taught by Wilms because doing so would have provided for permitting and preventing opening, or selectively locking, the door in a closed position to retain an animal within the enclosure.  

5. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sangl et al. (US Patent Publication 2011/0220033) in view of Ho (US Patent Publication 2010/0282179) and Williams (US 2,678,628) as applied to claim 9 above, and further in view of Gribble (US 6,725,806).


a. Regarding claim 10, Sangl in view of Ho and Williams teaches (references to Sangl) the apparatus of claim 9 having door 26 and door frame 80 [door 26 is pivotally mounted within a corresponding opening 82 by inserting hinge elements 90 into corresponding mounts 96 attached to the rim 80 [0039]]. Sangl in view of Ho and Williams does not specifically teach a door flange extending outwardly from the door around a perimeter of the door, wherein the door flange rests against the door frame when the door is in the closed position. Gribble teaches a door flange 27-30 [top, bottom, and side wiper seals 27-30, FIG. 1] extending outwardly from door 18 around a perimeter of the door, wherein the door flange rests against door frame 10 when the door is in the closed position for the purpose of providing a resiliently flexible seal mounted around the entire perimeter of the door to sealably engage the frame to seal the door to exclude insects and environmental conditions. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl in view of Ho and Williams to include a door flange extending outwardly from the door around a perimeter of the door, wherein the door flange rests against the door frame when the door is in the closed position as taught by Gribble because doing so would have provided a resiliently flexible seal mounted around the entire perimeter of the door to sealably engage the frame to seal the door to exclude insects and environmental conditions.

6. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sangl et al. (US Patent Publication 2011/0220033) in view of Ho (US Patent Publication 2010/0282179) and Williams (US 2,678,628) as applied to claim 9 above, and further in view of Wilms (US Patent Publication 2014/0060445).  
a. Regarding claim 11, Sangl in view of Ho and Williams teaches (references to Sangl) the apparatus of claim 9 having door 26 and door frame 80 [door 26 is pivotally mounted within a corresponding opening 82 by inserting hinge elements 90 into corresponding mounts 96 attached to the rim 80 [0039]]. Sangl in view of Ho and Williams does not specifically teach a strike plate disposed on the door frame adjacent the latch, wherein the latch member engages the strike plate when the door is in the closed position. Wilms teaches strike plate 49 disposed on the door frame adjacent latch 46 wherein the latch member 45 engages the strike plate when door 39 is in the closed position [bolt 45 that engages and is retrained by a strike 49 when the door 39 is closed. The strike 49 is mounted on the front wall 14. Referring to FIG. 2, the locking mechanism 42 includes a housing unit 46 [0034]] for the purpose of providing for permitting and preventing opening, or selectively locking, the door in a closed position to retain an animal within the enclosure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sangl in view of Ho and Williams to include a strike plate disposed on the door frame adjacent the latch, wherein the latch member engages the strike plate when the door is in the closed position as taught by Wilms because doing so would have provided for permitting and preventing opening, or selectively locking, the door in a closed position to retain an animal within the enclosure.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643